original note. Edelstein, 128 Nev. at       , 286 P.3d at 260 (indicating that,
                absent clear error, a district court's factual determinations will not be
                disturbed).
                              Appellant next contends that the deed of trust produced by
                Wells Fargo was "null and void" because his original lender, Washington
                Mutual, appointed California Reconveyance Company, a wholly owned
                subsidiary of Washington Mutual, as the trustee.          Cf. NRS 107.028(2)
                (prohibiting the deed of trust beneficiary from serving as trustee for
                purposes of conducting a foreclosure sale). Regardless of the relationship
                between these two entities, appellant has provided no authority to support
                the premise that a violation of NRS 107.028(2) renders the entire security
                instrument void. At any rate, no such violation occurred here, because at
                the time the notice of default was recorded, appellant's loan was owned by
                Wells Fargo, who had appointed a new trustee.' Thus, the district court
                properly determined that Wells Fargo possessed appellant's deed of trust.
                Edelstein, 128 Nev. at , 286 P.3d at 260.
                              Appellant finally contends that the deed of trust assignment
                that Wells Fargo produced was fraudulent. While we note that no
                assignment was necessary, 2 we have reviewed the record and conclude


                       'Appellant contends that Wells Fargo should have notified him of
                the substitution of trustee. Appellant's deed of trust contemplates that a
                new trustee may be appointed without providing notice to appellant, and
                appellant has not pointed to any statutory authority that would require
                such notice. Cf. NRS 107.028(4) (indicating that an appointment of a new
                trustee becomes effective once the substitution of trustee is recorded in the
                county recorder's office).

                                  in Edelstein, this court held that "a promissory note
                      2 Specifically,
                and a deed of trust are automatically transferred together unless the
                parties agree otherwise." 128 Nev. at , 286 P.3d at 257. Further, in
                                                                 continued on next page...
SUPREME COURT
       • OF
     NEVADA
                                                        2
(0) 1947A
                that the district court did not clearly err in determining that the
                assignment was valid.     Edelstein, 128 Nev. at , 286 P.3d at 260.
                Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.




                                                                                          J.




                                                                                          J.
                                                            Saitta


                cc: Hon. Patrick Flanagan, District Judge
                     Michael F. Sullivan
                     McCarthy & Holthus, LLP/Las Vegas
                     Washoe District Court Clerk


                ...continued
                Edelstein, we addressed a situation in which the deed of trust contained
                language appointing MERS as the beneficiary, and we concluded that this
                was an agreement "otherwise."       Id. at , 286 P.3d at 259. Here,
                however, the deed of trust contained no such agreement, meaning that a
                transfer of the note automatically transferred ownership of the deed of
                trust. Id. at , 286 P.3d at 257-58. Thus, when Wells Fargo established
                that it had possession of the note, which was endorsed in blank by
                appellant's original lender, Wells Fargo effectively established that it was
                both the note holder, see Leyva, 127 Nev. at _, 255 P.3d at 1280-81
                (analyzing Article 3 of Nevada's Uniform Commercial Code and explaining
                how "holder" status can be attained), and the deed of trust beneficiary.
                See Edelstein, 128 Nev. at , 286 P.3d at 257-58.

SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A